NO. 12-11-00116-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
IN THE INTEREST                                     §                      APPEAL
FROM THE 
                                                                        
OF R.E.E.,                                                     §                      COUNTY
COURT AT LAW
 
A CHILD                                                        §                      SMITH
COUNTY, TEXAS



MEMORANDUN
OPINION
PER
CURIAM
            Appellant
has filed a motion to dismiss this appeal.  In his motion, Appellant states
that he no longer wishes to pursue the appeal.  Because Appellant has met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted,
and the appeal is dismissed.  
Opinion delivered May 4, 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)